J-S14042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    LAVON CECIL SMITH                               :
                                                    :
                       Appellant                    :   No. 1138 WDA 2021

             Appeal from the PCRA Order Entered August 10, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0014857-2000,
                           CP-02-CR-0015047-2000


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                  FILED: MAY 23, 2022

        Lavon Cecil Smith (Smith) appeals pro se from the order entered in the

Court of Common Pleas of Allegheny County (PCRA court) dismissing as

untimely his fifth petition filed pursuant to the Post-Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

                                               I.

        On February 14, 2002, Smith was convicted of first-degree murder,

attempted murder and aggravated assault1 for the stabbing death of his wife

and his infliction of serious stabbing injuries to his daughter in her right eye,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(a), 901(a) and 2702(a)(1).
J-S14042-22


neck and arms when she was in the eleventh grade of high school. The trial

court sentenced Smith on May 14, 2002, to life in prison without the possibility

of parole and a consecutive term of 20 to 40 years’ incarceration.

       On direct appeal, we affirmed Smith’s judgment of sentence and his

petition for allowance of appeal to our Supreme Court was denied on June 23,

2004. Smith did not file a petition for a writ of certiorari with the Supreme

Court of the United States. He then filed a timely PCRA petition which was

unsuccessful both in the PCRA court as well as on appeal. Smith then filed

serial untimely PCRA petitions which were similarly unsuccessful.

       On August 5, 2020, Smith filed the instant pro se fifth PCRA petition in

which he references the governmental interference exception to the one year

PCRA time-bar and alleges confrontation clause violations concerning

witnesses at trial. Pursuant to Pa.R.Crim.P. 907(1), the PCRA court issued

notice of its intent to dismiss the petition without a hearing and it formally

dismissed the petition on August 10, 2021. Smith filed a pro se notice of

appeal in September 2021, which the PCRA court accepted as timely.2 The

____________________________________________


2 Smith filed his notice of appeal dated September 16, 2021, on September
20, 2021, more than 30 days after entry of the order dismissing his petition
in violation of Pennsylvania Rule of Appellate Procedure 903. See Pa.R.A.P.
903(a). However, the record reflects that on September 2, 2021, within the
30-day appeal period, the PCRA court entered an order granting Smith an
additional 30 days to file an appeal. Accordingly, because the court expressly
advised Smith that he had additional time in which to properly file an appeal
and then treated the appeal as timely, we find there was a breakdown in the
processes of the court and decline to quash this appeal. See Commonwealth
(Footnote Continued Next Page)


                                           -2-
J-S14042-22


PCRA court filed an opinion on November 17, 2021, explaining that it

dismissed Smith’s petition as time-barred because he “failed to provide even

a scintilla of proof that any of the statutory exceptions to the time-bar were

met.” (PCRA Ct. Op., at 3).

                                               II.

       Before considering the merits of Smith’s PCRA petition, we must first

determine whether it is timely under the PCRA’s jurisdictional time-bar.3 A

PCRA petition, “including a second or subsequent petition, shall be filed within

one year of the date the judgment becomes final.” 42 Pa.C.S. § 9545(b)(1).

A judgment becomes final at the conclusion of direct review, “including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). Because the timeliness requirements of

the PCRA are jurisdictional in nature, courts cannot address the merits of an

untimely petition. See Commonwealth v. Moore, 247 A.3d 990, 998 (Pa.

2021).



____________________________________________


v. Patterson, 940 A.2d 493, 498 (Pa. Super. 2007), appeal denied, 960 A.2d
838 (Pa. 2008) (holding that although the time for filing a notice of appeal
cannot generally be extended, we may grant such relief where there is a
breakdown in the processes of the trial court); (see also PCRA Court Opinion,
11/17/21, at 2) (stating Smith’s notice of appeal is “timely”).

3 Because the issue of whether a PCRA petition is timely raises a question of
law, our standard of review is de novo. See Commonwealth v. Reid, 235
A.3d 1124, 1166 (Pa. 2020).

                                           -3-
J-S14042-22


      In this case, Smith’s judgment of sentence became final on September

21, 2004, when his time to file a petition for writ of certiorari with the Supreme

Court of the United States expired. See U.S.S.Ct.R. 13(1). Notwithstanding

that he has filed four other PCRA petitions, this PCRA petition was not filed

until August 2020, making it facially untimely.      To overcome the one-year

time-bar, he must plead and prove one of the three limited exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Any petition invoking an exception must be

filed within one year of the date the claim could have been presented. See

id. at subsection (b)(2).

      Smith references the governmental interference exception at Section

9545(b)(1)(i) in his PCRA petition and in his appellate brief.       In order to

establish the governmental interference exception, a petitioner must plead

and prove: “(1) the failure to previously raise the claim was the result of

interference by government officials, and (2) the petitioner could not have

obtained the information earlier with the exercise of due diligence.”


                                      -4-
J-S14042-22


Commonwealth v. Kennedy, 266 A.3d 1128, 1135 (Pa. Super. 2021)

(citation omitted).

      However, Smith’s claim is woefully undeveloped and lacks meaningful

discussion of either the facts of this case or relevant legal authority. Instead,

the argument section of his brief reads in its entirety:

            To the honorable panel of jurists in the criminal matter
      which spans (22 years) and the petitioner has not been provided
      constitutional safeguards and protections the citizens of the
      United States must enjoy according to the written law and the
      “rule of law.”

           One of the most important points the petitioner wants to
      make is “the rule of law” fights for each citizen that finds
      themselves in any of the courtrooms throughout our county.

            In one of the longest running legal precedent law in the
      country is “the Confrontation Clause of the United States of
      America’s Constitution.”

             Whether deficient counsel, government interference,
      withholding material evidence or presenting false, etc[.], the
      “safeguards of the written rule of law” should have protected the
      petitioner rights to a fair trial.

           Without ever, haven’t never had a PCRA hearing, which
      everybody [sic] petitioner has met, has had one.

            These years of presenting material evidence of the
      government presenting false evidence, claims, witnesses, etc[.],
      should have it’s [sic] day according to “the rule of law.”


(Smith’s Brief, at 4-6) (some capitalization omitted).

      As the Commonwealth points out, Smith’s statements are difficult to

discern and do not meet the minimum standards set forth in the Rules of

Appellate Procedure, which require an appellant to discuss his argument with


                                      -5-
J-S14042-22



reference to the record in the context of pertinent legal authority.        See

Pa.R.A.P. 2119(a)-(c), 2101; (see also Commonwealth’s Brief, at 12). More

importantly, Smith’s references to the governmental interference exception to

the PCRA time-bar are vague and do not come close to meeting his burden of

pleading and proving the applicability of a timeliness exception to this case.

         Because Smith’s PCRA petition is untimely and he has failed to establish

an exception to the PCRA’s timeliness requirements, we lack jurisdiction to

consider the merits of his claims. Accordingly, we affirm the order of the PCRA

court.

         Order affirmed.

         Judge McCaffery joins the memorandum.

         Judge McLaughlin concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2022




                                       -6-